ACCEPTED
                                                                                                  05-15-00157-CV
                                                                                       FIFTH COURT OF APPEALS
                                                                                                  DALLAS, TEXAS
                                                                                            12/21/2015 4:04:42 PM
                                                                                                       LISA MATZ
                                                                                                           CLERK

                                         No. 05-15-00157-CV

                                                                              FILED IN
                               IN THE COURT OF APPEALS                 5th COURT OF APPEALS
                                                                            DALLAS, TEXAS
                            FOR THE FIFTH DISTRICT OF TEXAS
                                                                       12/21/2015 4:04:42 PM
                                    DALLAS, TEXAS
                                                                              LISA MATZ
                                                                                Clerk


                                  CBIF Limited Partnership;
                             Columbia Airport, LLC; and Steve Flory,
                                          Appellants

                                                 v.

               TGI Friday’s Inc.; LBD Corporation; TGIF/DFW Partner, LLC;
               TGIF/DFW Manager, LLC; TGIF/DFW Terminal A Restaurant;
               Domain Enterprises, Inc.; TGIF/DFW Restaurant Joint Venture;
                    Louis Sturns; Norma Roby; Erma Johnson Hadley;
                               RSH Concessions, LLC, et al.,
                                          Appellees


                            On Appeal from the 68th District Court
                         Cause No. DC-11-04730, Dallas County, Texas
                           the Honorable Martin Hoffman, Presiding


           SUGGESTION OF DEATH AS TO ERMA JOHNSON HADLEY


TO THE HONORABLE FIFTH COURT OF APPEALS:

        Please take notice that Appellee Erma Johnson Hadley passed away on October 1,

2015. A true and correct certified copy of her death certificate is attached hereto as Exhibit

“A”.




Suggestion of Death as to Erma Johnson Hadley                                       Page 1 of 4
                                                   Respectfully submitted,

                                                   BARLOW GARSEK & SIMON, LLP
                                                   920 Foch Street
                                                   Fort Worth, Texas 76107
                                                   817.731.4500
                                                   817.731.6200 (facsimile)

                                                By:       /s/ Chris D. Collins
                                                   Chris D. Collins
                                                   Texas Bar No. 24025300
                                                   ccollins@bgsfirm.com
                                                   Paul J. Vitanza
                                                   Texas Bar No. 24028100
                                                   pvitanza@bgsfirm.com

                                                   Attorneys for Appellees Louis Sturns, Norma
                                                   Roby, Erma Johnson Hadley, Pamela Gates as
                                                   Independent Executrix for the Estate of Erma
                                                   Johnson Hadley, and RSH Concessions, LLC




Suggestion of Death as to Erma Johnson Hadley                                          Page 2 of 4
                                        Certificate of Service

       I certify that a true and correct copy of the foregoing instrument was served
electronically on the following counsel in accordance with the Texas Rules of Appellate
Procedure on December 21, 2015.

Attorneys for Appellants:

 CBIF Limited Partnership                            Columbia Airport, LLC and Steve
 Marshall M. Searcy, Jr.                             Flory
 John Cayce                                          Mack Ed Swindle
 Chris S. Greer                                      WHITAKER      CHALK     SWINDLE &
 Len Wade                                            SCHWARTZ, LLP
 Brian K. Garrett                                    301 Commerce Street, Suite 3500
 KELLY HART & HALLMAN, LLP                           Fort Worth, Texas 76102
 201 Main Street, Suite 2500                         mswindle@whitakerchalk.com
 Fort Worth, Texas 76102
 Marshall.Searcy@kellyhart.com                      and
 John.Cayce@kellyhart.com
 Chris.Greer@kellyhart.com                           P. Michael Jung
 Len.Wade@kellyhart.com                              Jadd F. Masso
 Brian.Garrett@kellyhart.com                         STRASBURGER & PRICE, LLP
 KTorgerson@lockelord.com                            4400 Bank of America Plaza
                                                     901 Main Street
 and                                                 Dallas, Texas 75202
                                                     michael.jung@strasburger.com
 Jeffrey S. Levinger                                 Jadd.Masso@strasburger.com
 LEVINGER, PC
 1445 Ross Avenue, Suite 2500
 Dallas, Texas 75202
 jlevinger@levingerpc.com



Attorneys for Appellees:

 TGI Friday’s Inc., LBD Corporation,                 TGIF/DFW Restaurant Joint Venture
 TGIF/DFW Partner, LLC, TGIF/DFW                     David J. Drez III
 Manager, LLC, and TGIF/DFW                          WICK PHILLIPS GOULD & MARTIN, LLP
 Terminal A Restaurant Joint Venture                 100 Throckmorton, Suite 550
 Peter Marketos                                      Fort Worth, Texas 76102
 Leslie Chaggaris                                    David.Drez@wickphillips.com
 REESE GORDON MARKETOS, LLP


Suggestion of Death as to Erma Johnson Hadley                                       Page 3 of 4
 750 North Saint Paul Street, Suite 6109        Domain Enterprises, Inc.
 Dallas, Texas 75201                            Craig A. Capua
 Pete.Marketos@rgmfirm.com                      Royce West
 Leslie.Chaggaris@grmfirm.com                   WEST & ASSOCIATES, LLP
                                                320 South R. L. Thornton Freeway
 and                                            Suite 300
                                                Dallas, Texas 75203
 Nina Cortell                                   Craig.C@westllp.com
 Deborah S. Coldwell                            Royce.W@westllp.com
 Katie Dolan-Galaviz
 HAYNES & BOONE, LLP
 2323 Victory Avenue, Suite 700
 Dallas, Texas 75219
 Nina.Cortell@haynesboone.com
 Deborah.Coldwell@haynesboone.com
 Katie.Dolan-Galaviz@haynesboone.com

 and

 Karen S. Precella
 HAYNES & BOONE, LLP
 301 Commerce Street, Suite 2600
 Fort Worth, Texas 76102
 Karen.Precella@haynesboone.com




Suggestion of Death as to Erma Johnson Hadley                                 Page 4 of 4
Exhibit "A"